Citation Nr: 0823221	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  99-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  What evaluation is warranted from September 23, 2002, for 
incomplete sciatic nerve paralysis of the right lower 
extremity?

2.  What evaluation is warranted from September 23, 2002, for 
incomplete sciatic nerve paralysis of the left lower 
extremity?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for lumbar disc disease and assigned a 10 
percent rating, effective October 1, 1998.  

In February 2000, the RO increased his evaluation to 20 
percent, effective October 1, 1998.  In August 2002, the RO 
again increased the rating to 40 percent, effective December 
21, 2000.  

In January 2003, and August 2004, the Board remanded the 
veteran's appeal for further evidentiary development.  In 
April 2006, the Board granted a 40 percent evaluation for the 
lumbar disc disease as of October 1, 1998, and granted 
separate, 10 percent ratings for mild incomplete sciatic 
nerve paralysis for each lower extremity as of September 23, 
2002.  

The Board then remanded for further evidentiary development 
the questions whether evaluations in excess of 10 percent 
were warranted from September 23, 2002, for incomplete 
sciatic nerve paralysis of the bilateral lower extremity.  
Following a VA examination, the RO granted 20 percent 
evaluations for each lower extremity.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006 the Board directed that the veteran be provided 
with an examination.  Additionally, it directed that, "[a]ll 
necessary tests and studies, such as EMG [(electromyography)] 
and nerve conduction studies, should be conducted and the 
clinical findings reported in detail."  VA provided the 
veteran with an examination in November 2006.  The examiner 
determined the veteran's lumbar radiculopathy or sciatica was 
moderate.  He then noted that an electromyography and nerve 
conduction study had been requested by the RO and, "[H]ence, 
it will be conducted."  Unfortunately, neither report has 
been associated with the claims file.  Such studies are 
relevant to the issues on appeal, and therefore the Board 
must remand to obtain them.

The Board notes that if the veteran is satisfied with the 
award of the 20 percent evaluations for each lower extremity, 
he should inform VA of such satisfaction.  If the veteran 
indicates that he is satisfied with his current evaluations, 
then no additional development or testing is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the EMG and 
nerve conduction studies that were 
conducted in approximately November 2006.  

2.  If an EMG and nerve conduction study 
was not done, the RO/AMC should schedule 
the veteran to undergo such studies and 
have the results associated with the 
claims file.  

3.  The veteran is hereby notified that 
it is his responsibility to report for VA 
testing and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination/test, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  Then readjudicate the veteran's 
claims of entitlement to higher 
evaluations for incomplete sciatic nerve 
paralysis of the lower extremities.  If 
the claims are not granted to the 
veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

